DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2018 and 09/10/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 29-31 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatano (US 2019/0061745 A1).
Regarding claim 21, Hatano discloses an operation authority management apparatus to manage switching between automatic operation and manual operation of a plurality of actuators including a steering actuator, an accelerator actuator, and a brake actuator of a vehicle (Abstract; Fig. 2), the operation authority management apparatus comprising:
a processor to execute a program; and a memory to store the program which, when executed by the processor ([0052]), performs processes of,
predicting a behavior of the vehicle ([0101] – [0103]);
determining whether or not to permit switching of the actuator during the automatic operation to the manual operation on the basis of the behavior of the vehicle which is predicted ([0053], the automatic driving control unit 110 performs control by performing switching between a drive mode A, a drive mode B, a drive mode C, and a drive mode D in accordance with a direction from the switching control unit 140); and
notifying a driver of the vehicle of a result of the determination ([0008], [0051] and [0117]), wherein the processor includes cases of:
during an automatic driving in which all of the steering actuator, the accelerator actuator, and the brake actuator are automatically operated, permitting a manual operation of the steering actuator on the basis of the behavior of the vehicle while maintaining an automatic operation of the accelerator actuator and the brake actuator, thereby bringing the vehicle into a semi-automatic driving, and subsequently permitting a manual operation of the accelerator actuator and the brake actuator on the basis of the behavior of the vehicle, thereby bringing the vehicle into a manual driving ([0056], the drive mode C is a drive mode in which the acceleration/deceleration of the subject vehicle M is automatically controlled, and the steering is controlled on the basis of an operation for an operation device such as the steering wheel 74 or the like); and

Regarding claim 29, Hatano discloses the operation authority management apparatus according to claim 21, as stated above, wherein the processor predicts the behavior of the vehicle on the basis of a current position of the vehicle and map data ([0064]).
Regarding claim 30, Hatano discloses the operation authority management apparatus according to claim 21, as stated above, wherein the processor predicts the behavior of the vehicle on the basis of peripheral information of the vehicle acquired by a sensor of the vehicle (Fig. 2, vehicle sensor 60; [0043]).
Regarding claim 31, Hatano discloses the operation authority management apparatus according to claim 21, as stated above, wherein the processor predicts the behavior of the vehicle on the basis of at least one of traffic information, disaster information, and weather information which are acquired through a communication device ([0060]).
 Regarding claim 39, Hatano discloses the operation authority management apparatus according to claim 21, as stated above, wherein the processor further gives the driver a notification which suggest switching of the actuator which is permitted to switch from the automatic operation to the manual operation, to the manual operation ([0107]).
Regarding claim 40, the elements contained in claim 40 are substantially similar to elements presented in claim 21, except that it sets forth the claimed invention as an operation .

Allowable Subject Matter
Claims 22-28 and 32-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LUKE HUYNH/Examiner, Art Unit 3661